Citation Nr: 1748508	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  16-40 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a certificate of eligibility for VA home loan guaranty benefits.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The appellant was a member of the Arizona National Guard from February 11, 1963, to May 15, 1963, after which he was transferred to the United States Army Reserve.  He was discharged from service on August 3, 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2015 decision of the Department of Veterans Affairs (VA) Regional Office's (RO's) home loan eligibility center in Atlanta, Georgia, wherein the appellant was denied a certificate of eligibility for VA home loan guaranty benefits because it was determined that he did not serve the minimum time required for this benefit.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant did not have 24 months of continuous active duty.

2.  The appellant served for fewer than 6 years of Reserve service.   

3.  The appellant was not discharged from the United States Army Reserve because of a service-connected disability.

4.  The appellant was not serving on active duty at the time of discharge from service.  


CONCLUSION OF LAW

The legal criteria for VA home loan guaranty benefits are not met.  38 U.S.C.A. §§ 3701, 3702, 5303A (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  At the outset, the Board notes that the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Further, where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law) aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

II.  Analysis

A certificate of eligibility for loan guaranty benefits is granted only to "veterans" who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. § 3702.  Section 101 of Title 38, U.S. Code, states that for the purpose of "title [38 USCS §§ 101 et seq.] . . . 'veteran' means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  In this regard, the Board notes that "active military, naval, or air service" includes "active duty," defined as, among other things, "full-time duty in the Armed Forces, other than active duty for training [(ACDUTRA)]."  38 U.S.C.A. § 101(21)(A).  Active military service also includes "any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training [(INACDUTRA)] during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2017).  The Board notes that for purposes of benefits afforded under Chapter 37 of Title 38, U.S. Code, the term "veteran" is broadened to include certain spouses and surviving spouses of veterans, individuals serving on active duty, and certain members or prior members of the Selected Reserve, which is to mean the Selected Reserve of the Ready Reserve of any of the reserve components of the Armed Forces.  38 U.S.C.A. § 3701(b)(5)(B).  

With regard to members of the of the Selected Reserve, the term "veteran," for purposes of eligibility for loan guaranty benefits, means an individual (1) who has completed a total service of at least 6 years in the Selected Reserve and, following completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve, or (2) who was discharged or released from the Selected Reserve before completing 6 years of service because of a service-connected disability.  38 U.S.C.A. § 3701(b)(5)(A).

In the instant case, the appellant's service personnel records shows that on February 11, 1963, he enlisted in the Army National Guard of Arizona for a period of six years.  Due to religious obligation, he was honorably discharged from the National Guard on May 15, 1963, and was reverted to the United States Army Reserve to complete the remaining 5 years, 8 months, and 25 days of his service obligation.  The Veteran was then discharged from the United States Army Reserve on August 3, 1965, before completion of his six-year service obligation.

At the outset, the Board notes that while the Veteran's service personnel records indicate that he was a member of the Ready Reserve, it is not apparent that he was a member of the Selected Reserve.  However, even if the Board were to assume that the appellant's Reserve service was with the Selected Reserve, because the appellant completed less than six years of Reserve service, his service does not qualify him for VA housing loan benefits unless it is shown that he was discharged because of a service-connected disability.  38 U.S.C.A. § 3701(b)(5)(A).

There is no indication in the instant case that the appellant is service-connected for any disability.  Further, although the appellant contends that he was medically discharged from service prior to completing six years of service, the evidence does not demonstrate that he was discharged due to a service-connected disability.  Accordingly, because the appellant was not discharged or released from the Selected Reserve before completing six years of service because of a service-connected disability, his National Guard and Reserve service does not qualify him for status as a "veteran" for eligibility to Chapter 37 benefits, as defined by 38 U.S.C.A. § 3701(b)(5).

To the extent that the appellant is arguing that his inability to complete six years of service in the Selected Reserve should not bar him from receiving VA home loan benefits because he was discharged on account of a physical condition not characterized as a disability that interfered with his performance of duty, see 38 U.S.C.A. § 5303A(b)(3)(F)(iv), the Board notes that minimum active-duty service requirements do not apply to benefits under chapter 30 or chapter 37 of Title 38 if the person was prematurely discharged or released from active duty "for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as described in [38 U.S.C.A. § 3011(a)(1)(A)(ii)(I)]."  38 U.S.C.A. § 5303A(b)(3)(F)(iv).

In the instant case, however, the appellant was not serving on active duty when discharged from the United States Army Reserve and thus the exceptions to the time in service requirement set forth in 38 U.S.C.A § 5303A(b)(3) are not for application.  The Board is sympathetic to the appellant's argument and belief that he should be eligible for a VA housing loan, but is bound by the laws and regulations that apply to veterans claims. 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2017).  Because the appellant has not been shown to meet the basic entitlement requirements for VA housing loan benefits under Chapter 37 of Title 38, U.S. Code, he is not eligible to receive a Certificate of Eligibility for Loan Guaranty Benefits.  Accordingly, the claim of entitlement to VA home loan guaranty benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

Basic eligibility for VA home loan guaranty benefits is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


